Citation Nr: 0332627	
Decision Date: 11/21/03    Archive Date: 12/01/03

DOCKET NO.  02-15 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for generalized anxiety disorder.

2.  Entitlement to an initial evaluation in excess of 10 
percent for a right knee disability.


ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel


INTRODUCTION

The veteran had active duty service from January 1992 to 
March 2002.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision by the 
Houston Regional Office (RO) of the Department of Veterans 
Affairs (VA).  A notice of disagreement was received in July 
2002, a statement of the case was issued in August 2002, and 
a substantive appeal was received in October 2002.  

In connection with this appeal, it is noted that the veteran 
requested and was scheduled for a video teleconference 
hearing before a Veterans Law Judge in March 2003.  Although 
he was notified of the time and date of the hearing by mail 
sent to his last known address, he failed to appear for that 
hearing and neither furnished an explanation for his failure 
to report nor requested a postponement or another hearing.  
Pursuant to 38 C.F.R. § 20.704(d), when an appellant fails to 
report for a scheduled hearing and has not requested a 
postponement, the case will be processed as though the 
request for a hearing was withdrawn.  


REMAND

Applicable law and regulations require that the veteran be 
apprised of the provisions of the Veterans Claims Assistance 
Act of 2000 (VCAA) in conjunction with the adjudication of 
his claims.  A review of the record reveals that in April 
2002, the RO provided some of the information that adequate 
VCAA notice would have imparted.  This notice, however, is 
incomplete, and the Board cannot render a decision so long as 
VCAA notice is defective.  As such, the RO must send the 
veteran comprehensive VCAA notice to include the veteran's 
right to a one-year response period.  See Paralyzed Veterans 
of America v. Secretary of Veterans Affairs, 345 F.3d 1334 
(Fed. Cir. 2003).

The Board notes that the veteran must be specifically advised 
of the types of evidence necessary to establish his claims, 
as well as which evidence VA will obtain, which evidence he 
must provide, and which evidence VA will assist him in 
securing.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).
 
To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The RO must review the claims file to 
ensure compliance with the mandates of 
the VCAA.  In particular, the RO should 
ensure that the notification requirements 
and development procedures of VCAA are 
fully satisfied and send the veteran a 
letter detailing the provisions of VCAA 
and the associated implementing 
regulations to include his right to a 
one-year response period.  See 
38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003).  In 
addition to the foregoing, the RO must 
inform the veteran of the types of 
evidence necessary to establish his 
claims, as well as which evidence VA will 
obtain, which evidence he must provide, 
and which evidence VA will assist him in 
securing.

2.  The RO should review the claims file 
to ensure that all of the above requested 
development has been completed, and, if 
it is not, the RO should take corrective 
action.  See Stegal v. West, 11 Vet. App. 
268 (1998).

3.  Thereafter, the RO should readjudicate 
these claims.  If the benefits sought on 
appeal remain denied, the veteran should 
be provided a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claims for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




